Citation Nr: 0506763	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-06 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left upper 
eyelid/eyebrow scar.

2.  Entitlement to service connection for multiple joint 
pain, swollen joints, and muscle pain, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for ear, nose, and 
throat problems, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for indigestion, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to June 1984 and from April 1987 to September 1994, 
and had service in Southwest Asia from February 1991 to April 
1991.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran provided testimony at a 
hearing before a hearing officer at the RO in April 1999.  In 
July 2003 the case was remanded to locate the veteran and to 
provide him notice of the Veterans Claims Assistance Act of 
2000 (VCAA).


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War.

2.  The veteran's left eyelid/eyebrow scar is not shown to be 
related to an event or injury in service.  

3.  Lumbar muscle strain, which is diagnosed, was not 
manifested in service, and is not shown to be related to the 
veteran's service; although there are notations that the 
veteran has complains of symptoms consistent with 
fibromyalgia or polyarthralgia, a chronic disability 
manifested by such is not clinically (objectively) shown.  
4.  The veteran's ear, nose, and throat problems are 
attributed to seasonal allergies; no otolaryngologic disorder 
is shown to be related to the veteran's service.

5.  The veteran is not shown to have a chronic disability 
manifested by indigestion.  


CONCLUSIONS OF LAW

1.  Service connection for a left upper eyelid/eyebrow scar 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Service connection for multiple joint pain, swollen 
joints, and muscle pain, to include as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

3.  Service connection for ear, nose, and throat problems, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2004).

4.  Service connection for indigestion, to include as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
The veteran's initial claim for service connection for a left 
upper eyelid scar ("scars") was received by the RO in 
August 1996, and was denied in a July 1998 rating decision as 
not well grounded.  The VCAA eliminated the concept of a 
well-grounded claim.  The law also provided that under 
certain circumstances claims that were denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, were to be re-adjudicated as if 
the denial had not been made.  In February 2004 the veteran 
was advised of the VCAA, and in October 2004 the RO re-
adjudicated and denied the claim on de novo review.  See 
supplemental statement of the case (SSOC).  The SSOC also 
provided the veteran notice of pertinent VCAA regulations.  

The February 2004 letter to the veteran, while not 
specifically mentioning the "VCAA," appears to meet the 
Court's guidelines regarding VCAA notice.  The letter advised 
the veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it "encouraged" him to 
respond in 60 days, it also informed him that he had up to a 
year to submit additional evidence in support of his claims.  
Everything submitted by the veteran to date has been accepted 
for the record and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the February 2004 letter (dated after 
the decision appealed as the VCAA was not enacted until 
2000), advised the veteran what type of evidence (to include 
medical records showing current disability and nexus) was 
needed to establish service connection (and by inference what 
the veteran should submit).  The veteran is not prejudiced by 
any notice timing defect, as the notice was provided prior to 
the RO's last adjudication and recertification of the case to 
the Board.  The October 2004 SSOC also (at page 2) advised 
the veteran to "provide any evidence in [his] possession 
that pertains" to his claims.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's available service medical records and VA and 
private treatment records.  Service medical records include 
the veteran's examination report at service induction, and 
numerous medical records from his second period of service.  
A July 1999 report from the National Personnel Records Center 
(NPRC) indicated that all available service medical records 
from the veteran's first period of service had been supplied.  
The veteran has not identified any pertinent records 
outstanding.  He has been afforded VA examinations.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.  

Factual Basis

In his August 1994 claim the veteran indicated that he had 
"Desert Storm Syndrome" which caused problems involving 
swollen joints, the ear, nose and throat, and indigestion.  
An August 1996 claim concerned scars.  

Service medical records (including examination reports dated 
in March 1980, February 1987, August 1992 and December 1993) 
mention no findings pertaining to any of the veteran's 
claimed disorders.  On August 1992 examination the veteran 
complained of problems including swollen or painful joints; 
ear, nose and throat problems; sinusitis; and frequent 
indigestion.  

A May 1993 private medical record shows that the veteran was 
seen for complaints of right pectoralis muscle pain.  
Cervical radiculitis was diagnosed.  A June 1994 private 
medical record shows a diagnosis of pleuritic chest pain.  
Psychosomatic disorder or costochondritis was diagnosed.  

An October 1996 VA Medical Certificate show a diagnosis of 
neck pain.  

A November 1996 private medical record shows complaints of 
left shoulder pain.  Left shoulder pain was diagnosed.  

On March 1997 VA skin (scars) examination the veteran 
indicated that he sustained a left upper eyelid cut during a 
fight in 1982.  He reported a residual scar, but no symptoms.  
Examination revealed a barely visible 1.5 cm. scar in the 
left eyebrow.  The scar could only be seen in excellent 
light.  A color photograph of the veteran's left eyebrow 
shows a scar.  
On June 1998 VA general medical examination the veteran 
reported taking prescribed medication for multiple joint and 
muscle pain, and indicated that the pain began about six 
months earlier.  He also complained of seasonal allergies, 
usually in the Spring and Fall.  The diagnosis was seasonal 
allergies with possible intermittent sinus infection 
associated with upper respiratory tract infection.  No 
problems were noted at the time of examination and the 
veteran did not subjectively admit to any problems.  He also 
complained of chest pain, usually left of the sternum, 
beginning after the Gulf War.  A history of costochondritis 
type pain which occurred in conjunction with work-related 
activities, such as lifting was noted.  The veteran denied 
any history of gastric reflux, hiatal hernias, nausea, or 
vomiting.  No dysphagia or epigastric pain, with the 
exception of occasional "heartburn" was reported.  He also 
complained of musculoskeletal problems centering around his 
muscles with fibromyalgia-like pain.  The examiner noted some 
of the pain was in the fibromylagia trigger point areas.  The 
diagnoses included, in pertinent part, multiple complaints of 
fibromyalgias and polyarthralgias, which may be associated 
with some of the veteran's depressive symptoms ("physical 
examination appears to be fairly normal"); lumbar muscle 
strain; costochondritis; seasonal allergies; mild arthritis 
changes in both AC [acromioclavicular] joints; and normal 
lumbar and cervical spine X-ray findings.

A July 1998 private medical record notes that the veteran 
complained of a sore throat, dry cough, and headaches.  

At the April 1999 hearing the veteran testified that the 
musculoskeletal, respiratory and gastrointestinal disorders 
he claimed are due to undiagnosed illnesses caused him to 
miss work at least 3 to 4 times a month.  See pages 2, 3, 
hearing transcript.  He added that his musculoskeletal 
problems began in May 1991 during Desert Storm.  See page 5 
of hearing transcript.  He indicated that his respiratory and 
indigestion problems also began in 1991.  See pages 7, 10, 
hearing transcript.  

Law and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To prevail on the merits in a claim of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Compensation is to be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Id.

Left Upper Eyelid/Eyebrow Scar

The record reflects, and it is not in dispute, that the 
veteran now has a left upper eyelid/ eyebrow scar.  However, 
service medical records do not show such scar in service, and 
do not show a left eyelid injury.  The first postservice 
evidence of a scar is in 1997, approximately five years 
following the veteran's separation from service.  There is no 
competent evidence that relates the  left eyebrow scar to 
service or to any event therein.  While certain service 
medical records from the veteran's first period of service 
(when he alleges the scar was incurred) are not available, 
medical records from the veteran's second period of service 
(1987 to 1992), after the alleged injury, also contain no 
mention of a left eyebrow scar.

The veteran argues that his left eyebrow scar was sustained 
in a 1982 fight.  There is no reason to doubt that he was 
involved in a fight in 1982.  However, the record provides 
absolutely no support for there being a relationship between 
the fight and the current eyelid/eyebrow scar.  The absence 
of a notation of an eyelid/eyebrow scar until 3 years 
postservice mitigates against there being a nexus between the 
current scar and service.  The preponderance of the evidence 
is against this claim, and it must be denied.  

Multiple Joint Pain, Swollen Joints, and Muscle Pain

Military records reflect that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 also require 
disability manifested by one or more signs or symptoms of an 
undiagnosed illness.  Here, the veteran has a history of 
joint and muscle complaints of pain and swelling.  Notably, 
fibromyalgia specifically falls inside the purview of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(2).

There are three threshold requirements that must be satisfied 
to establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is partially met.  
Lumbar muscle strain was diagnosed on September 1998 VA 
examination.  (Because lumbar strain is a known clinical 
diagnosis, it falls outside the purview of the presumptive 
provisions in 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.)  The 
further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records include complaints of swollen or painful joints in 
August 1992, but no lumbar spine diagnosis.  While lumbar 
muscle strain was diagnosed on VA examination in September 
1998, it was not manifested in service, and there is no 
opinion relating such disorder to the veteran's service.  
With no evidence of a nexus between the veteran's lumbar 
muscle strain and service, and no evidence of lumbar disease 
or injury in service, service connection for lumbar muscle 
strain must be denied.  

As for the complaints of fibromyalgia and polyarthralgia 
noted on VA examination in 1998, physical examination 
regarding such disability at the time was normal.  
Consequently, it is not shown that the veteran currently has 
a chronic disability manifested by 
fibromyalgia/polyarthralgia symptoms.  In the absence of 
proof of a present disability, there cannot be a valid claim 
[of service connection].  Hickson, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992)

Ear, Nose, and Throat Problems

As previously noted, the criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 require disability manifested by one or more signs or 
symptoms of an undiagnosed illness.  Here, the veteran is 
shown to have complained of a sore throat in December 1997 
and July 1998.  See private medical records.  On VA general 
medical examination in June 1998 the veteran complained of 
seasonal allergies and recurrent sinus infection.  The 
diagnosis was seasonal allergies.  In light of this 
diagnosis, his claim for service connection falls outside the 
purview of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

There are three threshold requirements that must be satisfied 
to establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met.  See above-
mentioned clinical diagnosis of seasonal allergies.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records include complaints in August 1992 of ear, nose and 
throat trouble and of sinusitis, but contain no diagnosis 
based on such complaints.  While private medical records show 
findings of complaints of a sore throat in 1997 and 1998, and 
while seasonal allergies were diagnosed on VA examination in 
1998, no chronic otolaryngologic disorder has been related to 
the veteran's service (or any complaints noted therein).  As 
a layperson, the veteran is not competent to relate any 
current ear, nose, or throat problems to service by his own 
opinion.  See Espiritu, supra.  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.




Indigestion

On June 1998 VA general medical examination the veteran 
denied any history of gastric reflux, hiatal hernias, 
dysphagia, melena, hematemesis, reflux, nausea, or vomiting.  
A chronic disability manifested by indigestion, or, for that 
matter, any gastrointestinal disorder, was not diagnosed at 
that time.  Although the veteran complained of frequent 
indigestion in service, a current disability is a threshold 
requirement for establishing service connection (see Hickson, 
supra).  As a chronic disability manifested by indigestion is 
not shown, service connection for indigestion, including as 
due to an undiagnosed illness, is not warranted.  While the 
veteran asserts that he has such disability, as a layperson 
he is not competent to establish current disability by his 
own opinion.  Espiritu, supra.


ORDER

Service connection for a left upper eyelid/eyebrow scar is 
denied.

Service connection for multiple joint pain, swollen joints, 
and muscle pain, including as due to an undiagnosed illness, 
is denied.

Service connection for ear, nose, and throat problems, 
including as due to an undiagnosed illness, is denied.

Service connection for indigestion, including as due to an 
undiagnosed illness, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


